11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Jerry Box,                                     * From the 70th District
                                                 Court of Ector County,
                                                 Trial Court No. A-134,288.

Vs. No. 11-13-00371-CV                         * April 17, 2014

City of Goldsmith, Texas,                      * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Jerry Box.